DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 14, after: “at least ”, deleted: --one --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant has amended independent claim 1, such that it now overcomes any 112 rejections or objections, other than the minor informality addressed by Examiner’s Amendment, above. The relevant art was previously cited and discussed in the “Allowable Subject Matter” section of the Non-Final Rejection, mailed 02/01/2022. Additionally, the newly cited prior art is found to be particularly pertinent. That art is to Orshansky et al. (US 2002/0073388 A1), McIlrath (US 2009/0064058 A1) and Farooq et al. (US 8,386,977 B2). Orshansky and McIlrath (fig. 6F) both disclose methods of planning and designing patterned three-dimensional circuitry. Orshansky also discloses analysis of the design figs. 1-2; pars. 0015-0017). Farooq discloses forming a first design plan and a second design plan and comparing the designs (figs. 5-6).
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729